355 U.S. 270 (1957)
RAILWAY EXPRESS AGENCY, INC.,
v.
UNITED STATES ET AL.
No. 557.
Supreme Court of United States.
Decided December 16, 1957.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.
R. J. Fletcher, R. E. Johnson and James V. Lione for appellant.
Solicitor General Rankin, Assistant Attorney General Hansen, Robert W. Ginnane and H. Neil Garson for the United States and the Interstate Commerce Commission, and Bernard G. Segal, Irving R. Segal and S. Harrison Kahn for the United Parcel Service, Inc., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.